UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 96-2715



JERRYL A. MARTIN,

                                              Plaintiff - Appellant,

          versus


AIRBORNE EXPRESS; AMERICAN AIRLINES, INCORPO-
RATED; AMR SERVICES CORPORATION; AMR DISTRIBU-
TION SYS; DAVID CHALK, individually and in his
corporate officer capacity as General Manager
of AMR Freight Distribution and Servicing
within the Raleigh Division; RON HILL, indi-
vidually and in his corporate officer capacity
as Supervisor of AMR Freight Distribution and
Servicing within the Raleigh Division; JOSEPH
GNEISER, individually and in his corporate of-
ficer capacity as Manager of Airborne Freight
Distribution and Servicing within the Raleigh
Division,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-95-1041-5-BR)


Submitted:   April 28, 1998                 Decided:   July 24, 1998


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jerryl A. Martin, Appellant Pro Se. Paul K. Sun, Jr., SMITH, HELMS,
MULLISS & MOORE, Raleigh, North Carolina; Weyman Thompson Johnson,
Jr., Anthony Craig Cleland, PAUL, HASTINGS, JANOFSKY & WALKER,
Atlanta, Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jerryl A. Martin appeals a district court order granting

Defendants’ motion for summary judgment and denying Martin’s motion

for cross summary judgment in an action alleging violations of the

Fair Labor Standards Act, the North Carolina Wage and Hour Act, and

42 U.S.C. § 1981 (1994), and claiming intentional infliction of

emotional distress and breach of contract.

     We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Martin v. Airborne Express, No. CA-95-

1041-5-BR (E.D.N.C. Nov. 8, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                          AFFIRMED

                                2